Name: 93/525/EEC: Commission Decision of 29 September 1993 amending Decision 93/437/EEC laying down specific conditions for importing fishery products from Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: America;  tariff policy;  marketing;  trade
 Date Published: 1993-10-09

 Avis juridique important|31993D052593/525/EEC: Commission Decision of 29 September 1993 amending Decision 93/437/EEC laying down specific conditions for importing fishery products from Argentina Official Journal L 252 , 09/10/1993 P. 0030 - 0038COMMISSION DECISION of 29 September 1993 amending Decision 93/437/EEC laying down specific conditions for importing fishery products from Argentina(93/525/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by Argentina for importing fishery products into the Community has been drawn up in Commission Decision 93/437/EEC (2); whereas this list may be amended following the communication of a new list by the competent authority in Argentina; Whereas the competent authority in Argentina has communicated a new list adding 55 establishments and 88 factory ships, and amending the names of two establishments and six factory ships; Whereas it is necessary to amend the list of approved establishments and factory ships accordingly; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (3), HAS ADOPTED THIS DECISION: Article 1 Annex B to Decision 93/437/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15. (2) OJ No L 202, 12. 8. 1993, p. 42. (3) OJ No L 8, 11. 1. 1990, p. 70. ANNEX 'ANNEX B LIST OF APPROVED ESTABLISHMENTS AND FACTORY SHIPS I. Establishments /* Tables: see OJ */ /* Tables: see OJ */ (1) Date of expiry of approval, or unlimited. (1) Date of expiry of approval, or unlimited.'